Citation Nr: 1041353	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  00-14 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include claimed as secondary to service connected 
residuals of a colostomy.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 
1973 to November 1973 and again from May 1976 to December 1977.

This matter is before the Board of Veterans' Appeals (Board) 
following a June 2009 Order granting a Joint Motion for Remand 
(JMR) from the United States Court of Appeals for Veterans Claims 
(CAVC) regarding a Board decision rendered in July 2008.  This 
matter was originally on appeal from a January 2000 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in St. Petersburg, Florida.  The Veteran had a 
hearing before the Board in September 2006 and the transcript is 
of record.

The issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD), claimed as secondary 
to residuals of a colostomy has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the 
Veteran's chronic schizophrenia is related to his military 
service.


CONCLUSION OF LAW

The Veteran's chronic schizophrenia was incurred in active 
service.  38 U.S.C.A. §§1101, 1110 and 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for psychotic disorders, 
to include schizophrenia, may be established based on a legal 
"presumption" by showing that it was manifested to a degree of 
10 percent or more within one year from the date of separation 
from service. 38 C.F.R. §§ 3.307, 3.309(a).    


As will be discussed more thoroughly below, the Veteran was 
diagnosed with various psychiatric disorders throughout time, to 
include within one year of separation from service.  Psychotic 
symptomatology and diagnosis, however, was not noted in medical 
records until years after service.  Indeed, both private and VA 
medical records found no evidence of hallucinations, delusions or 
any other psychotic behavior until November 1998, nearly two 
decades after service.  At that time, a VA examiner diagnosed the 
Veteran for the first time with schizophrenia, chronic, 
disorganized type.  For these reasons, the Board finds the 
presumption of service connection inapplicable.

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran in this case claims different theories on why he 
believes his neuropsychiatric disability is related to his 
military service.  Primarily, he claims his anxiety began in 1974 
when he was involuntarily drafted into the Army and taken away 
from his pregnant wife.  His anxiety deepened when he learned his 
baby was born with a stomach defect requiring surgery.  The fact 
that he could not be there with his baby and wife, he claims, 
caused his mental state to deteriorate.  He claims he used 
alcohol throughout his military service to self-medicate his 
depression and anxiety, but never specifically sought psychiatric 
treatment therein.  Alternatively, he claims his psychiatric 
disorder was caused or aggravated by a "botched" colostomy 
performed in a VA medical center in February 2002.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current depression and other experienced symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of a psychiatric disorder.  
The records are also silent as to any mention of the Veteran's 
family problems at home or his alcohol abuse.  The Board notes, 
however, there is a notation that the Veteran was in fact 
involuntarily drafted into the Army.  

After service, an April 1993 statement from a private 
psychiatrist, Dr. Davis, indicates the Veteran first sought 
treatment by him in May 1978, less than one year after separation 
from the military.  At that time, Dr. Davis indicates he was 
referred by his sister due to excessive alcohol abuse and severe 
anxiety.  On examination, Dr. Davis noted no hallucinations, 
delusions and the Veteran was fully oriented.  Rather, Dr. Davis 
diagnosed the Veteran with generalized anxiety disorder.  Other 
treatment records from Dr. Davis also indicate a diagnosis of 
alcohol dependence.  

Another private physician, Dr. Robles, indicated in a January 
1992 statement, that the Veteran was first treated by him in 
January 1985 for major depression, alcohol dependency and 
paranoid personality disorder.  Dr. Robles also indicated the 
Veteran was in receipt of Social Security Administration (SSA) 
disability benefits since 1988 due to his mental disorder. 

This case is complicated because the claims folder only contains 
private and VA medical treatment records in the late 1980s and 
on.  In 1986, medical records indicate the Veteran was involved 
in a serious motor vehicle accident (MVA) where he accidentally 
killed a cyclist.  Treatment records indicate the Veteran 
suffered a significant mental downward spiral after this event.  
Although some medical records reference psychiatric treatment 
prior to the 1986 incident, these records are not actually in the 
VA claims file. 


The Veteran was afforded many VA examinations throughout time.  
In April 1998 he was diagnosed with dysthymic disorder and in 
November 1998 he was diagnosed with schizophrenia.  The November 
1998 VA examiner, however, could not find sufficient evidence to 
relate the onset of schizophrenia to the Veteran's time in the 
service.  Rather, the examiner noted the Veteran's first 
psychiatric admission to the hospital was in 1989, over a decade 
after service.  

After the Veteran's colostomy in 2002, the Veteran was afforded a 
VA examination in February 2006 to ascertain whether his surgical 
experience could have caused or aggravated his psychiatric 
condition.  The examiner diagnosed the Veteran with anxiety and 
depression, which the examiner opined clearly predated the 
surgery and, therefore, could not have been caused by the 
surgery.  The examiner further noted the Veteran's alcoholism 
causing poor emotional functioning and, in a July 2007 addendum, 
specifically opined that the Veteran's surgical experience did 
not likely aggravate any psychiatric disorder.  

The Board finds noteworthy, however, that a July 2003 VA 
outpatient treatment record indicates the Veteran, "...is 
occasionally delusional that the VA will kill him...."

The Veteran, in support of his claim submitted a psychiatric 
evaluation conducted by a private psychiatrist, Dr. Taitt.  Dr. 
Taitt diagnosed the Veteran with schizoaffective disorder, 
bipolar type, alcohol dependence and cannabis dependence.  Dr. 
Taitt related the Veteran's schizoaffective disorder back to 1974 
during the Veteran's time in the military.  The psychiatric 
report, however, noticeably does not mention the severe 1986 MVA 
incident nor does Dr. Taitt mention the lack of treatment records 
prior to the 1986 MVA.  Rather, it appears Dr. Taitt relied 
heavily on the Veteran's sister's report that the Veteran was in 
good mental health prior to service and did not come back from 
service as the same person.  

The Board requested an independent medical expert (IME) opinion 
in June 2010 to resolve the conflicting diagnoses and the likely 
etiology of the Veteran's current diagnoses.

In July 2010, the IME responded with a very thorough and detailed 
opinion.  From his review of the record, the IME opined the 
Veteran clearly has a diagnosis of alcohol and cannabis 
dependency, currently in remission.  The alcohol dependency, the 
IME further opined, could explain the Veteran's mood disturbances 
and diagnoses of depression, anxiety, and even paranoia.  The 
examiner further concluded, however, that the Veteran is also 
schizophrenic, which further explains the varying diagnoses 
through time and medical history.  With regard to etiology, the 
examiner explained that although schizophrenia has a "genetic 
base, environmental stresses play a role in determining when the 
condition becomes clinically active."  The IME further explained 
that a person who has a genetic predisposition to schizophrenia, 
factors such as "leaving home, entering the military, being 
separated from family and his son's illness, would generally be 
considered sufficient stressors to activate the disorder."  The 
IME indicated schizophrenia usually strikes younger men in the 
early to mid twenties, which is consistent with the Veteran's 
medical history.  

Again, the IME diagnosed the Veteran with alcohol dependency, in 
remission, cannibas dependency, in remission and chronic 
schizophrenia, disorganized type.  With regard to whether the 
Veteran's VA colostomy played a role in these disabilities, the 
IME opined it did not.  The IME noted such an event could cause 
something like posttraumatic stress disorder (PTSD), but there 
was not enough description of the Veteran's symptoms after the 
surgery to confirm a diagnosis of PTSD. Rather, the IME found the 
Veteran to be a man of "somewhat limited cognitive means" and, 
therefore, his struggle with substantiating his service 
connection claim and the VA surgery may have been interpreted as 
the VA trying to kill him (as noted in a 2003 VA treatment 
record), but the IME declined from definitively diagnosing the 
Veteran with PTSD.  

In short, the IME opined that the Veteran's schizophrenia likely 
became "clinically active" due to service induced stressors of 
being separated from his family and his son's illness. 

In contrast, the November 1998 VA examiner also diagnosed the 
Veteran with schizophrenia, but declined linking the condition to 
his military service.  Similarly, other VA examiners throughout 
time found the 1986 post-service MVA more compelling an 
explanation of the Veteran's mental deterioration versus his 
separation from his family in the military. 

The Board notes there is at least some evidence of psychiatric 
medical treatment prior to the 1986 MVA, but the Veteran's 
psychotic symptomatology was not noted until years after the 1986 
MVA. 

The medical evidence is, at the very least, in relative 
equipoise.  Resolving all reasonable doubt in favor of the 
Veteran, the Board finds service connection for chronic 
schizophrenia is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Since the claim is being granted, any 
deficiencies in notice or assistance were not prejudicial to the 
Veteran.


ORDER

Entitlement to service connection for schizophrenia is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


